Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bradley W. Schield, Reg. No. 75,469 on 12/14/2021.

The application has been amended as follows:

1.	(currently amended) 	A method, comprising:

detecting, via the IED, traveling waves caused by an event, wherein the traveling waves are detected based at least in part on the local electrical condition of the power line; 
identifying, via the IED, the event as a low-energy event, not associated with a fault on the power line, when a fault is not detected within a predetermined period of time of the event; 
generating, via the IED, a location of the low-energy event on the power line based at least in part on the traveling waves;
	determining, from a plurality of line intervals stored in the IED, a selected line interval that corresponds to the location of the low-energy event, wherein each line interval in the plurality represent a different portion of a total length of the power line 
incrementing a low-energy event counter of the selected line interval corresponding to the location; and
providing an alarm when the low-energy event counter exceeds a line monitoring alarm threshold to indicate that the selected line interval has low-energy events occurring that are associated with a higher likelihood of a subsequent fault.

3.	(currently amended)  The method of claim 1, comprising:
		[[; and]]
	storing of the selected line interval in memory of the IED.

9.	(currently amended) An intelligent electronic device (IED) configured to monitor a power line, comprising:
	an input configured to receive an input signal indicating a local electrical condition of the power line;
	memory; and

obtaining an indication that traveling waves caused by an event were detected on the power line based at least in part on the local electrical condition of the power line;
identifying the event as a low-energy event, not associated with a fault on the power line, when the local electrical conditions of the power line do not exceed a threshold within a predetermined period of time of the event; and 
determining a location of the low-energy event on the power line based at least in part on the traveling waves
selecting, from a plurality of line intervals stored in the IED, a selected line interval that corresponds to the location of the low-energy event, wherein each line interval in the plurality represent a different portion of a total length of the power line 
incrementing a low-energy event counter of the selected line interval corresponding to the location; and
providing an alarm when the low-energy event counter exceeds a line monitoring alarm threshold to indicate that the selected line interval has low-energy events occurring that are associated with a higher likelihood of a subsequent fault.


10.	(currently amended) 	The IED of claim 9, wherein the one or more processors are configured to execute instructions to cause operations comprising:
	storing the selected line interval with the incremented low-energy event counter in the memory of the IED.
	

16.	(canceled)


obtaining an indication that traveling waves caused by an event are detected on a power line based at least in part on a local electrical condition of the power line;
identifying the event as a low-energy event, not associated with a fault on the power line, when the local electrical conditions of the power line do not exceed a threshold within a predetermined period of time of the event; and 
determining a location of the low-energy event on the power line based at least in part on the traveling waves;
determining, from a plurality of line intervals stored in the IED, a selected line interval of the low-energy event, wherein each line interval in the plurality represent a different portion of a total length of the power line; 
incrementing a low-energy event counter of the selected line interval corresponding to the location; and
providing an alarm when the low-energy event counter exceeds a line monitoring alarm threshold to indicate that the selected line interval has low-energy events occurring that are associated with a higher likelihood of a subsequent fault.

21.	(canceled)

Claim Status
3	Claims 1-15 and 17-20 are pending.

Allowable Subject Matter
4	Claims 1-15 and 17-20 are allowed.

	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest an method, comprising:
determining, from a plurality of line intervals stored in the IED, a selected line interval that corresponds to the location of the low-energy event, wherein each line interval in the plurality represent a different portion of a total length of the power line; 
incrementing a low-energy event counter of the selected line interval corresponding to the location; and
providing an alarm when the low-energy event counter exceeds a line monitoring alarm threshold to indicate that the selected line interval has low-energy events occurring that are associated with a higher likelihood of a subsequent fault.” in combination with all the other elements of claim 1.  

Claims 2-8 are also allowed as they further limit claim 1.
Regarding claim 9 the prior art or record taken alone or in combination fail to teach or suggest an intelligent electronic device (IED) configured to monitor a power line, comprising:
selecting, from a plurality of line intervals stored in the IED, a selected line interval that corresponds to the location of the low-energy event, wherein each line interval in the plurality represent a different portion of a total length of the power line; 
incrementing a low-energy event counter of the selected line interval corresponding to the location; and
providing an alarm when the low-energy event counter exceeds a line monitoring alarm threshold to indicate that the selected line interval has low-energy events occurring that are associated with a higher likelihood of a subsequent fault“ in combination with all the other elements of claim 9.  

	Claims 10-15 are also allowed as they further limit claim 9.
Regarding claim 17 the prior art or record taken alone or in combination fail to teach or suggest n non-transitory, computer-readable medium comprising instructions configured to be executed by one or more processors to cause operations comprising:
determining, from a plurality of line intervals stored in the IED, a selected line interval that corresponds to the location of the low-energy event, wherein each line interval in the plurality represent a different portion of a total length of the power line; 
incrementing a low-energy event counter of the selected line interval corresponding to the location; and
providing an alarm when the low-energy event counter exceeds a line monitoring alarm threshold to indicate that the selected line interval has low-energy events occurring that are associated with a higher likelihood of a subsequent fault “In combination with all the other elements of claim 17.  
Claims 18-20 are also allowed as they further limit claim 17.
5	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868